Case 9:18-cv-80994-DLB Document 131 Entered on FLSD Docket 08/26/2019 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 9:18-cv-80994-DLB

   NITV FEDERAL SERVICES, LLC,

          Plaintiff,

   v.

   DEKTOR CORPORATION and ARTHUR
   HERRING, III,

          Defendants.


                            NOTICE OF FILING HERRING E-MAIL

         Plaintiff NITV Federal Services, LLC (“Plaintiff”) hereby gives notice of the filing of the

  attached August 22, 2019 e-mail from defendant Arthur Herring III (subject: “lie detector scam”)

  to Chief Sean M. Marschke of the Sturtevant Police Department. Notwithstanding the Court’s

  May 17, 2019 Order on Motions for Final Default Judgment and Permanent Injunction Against

  Dektor Corporation [D.E. 95], Herring appears to be continuing his series of “lie detector scam”

  e-mails that were the principal subject of the permanent injunctive relief already entered by the

  Court. Given Herring’s wholesale refusal to participate in discovery (the subject of Plaintiff’s

  pending motion for sanctions, D.E. 103), Plaintiff only becomes aware of such continuing e-mails

  when their recipients choose to forward the e-mails to Plaintiff’s representatives.



  August 26, 2019.

                 Respectfully submitted                 Respectfully submitted,

                 ADVISORLAW PLLC                         DESOUZA LAW, P.A.
                 2925 PGA Boulevard                      101 NE Third Avenue
                 Suite 204                               Suite 1500
Case 9:18-cv-80994-DLB Document 131 Entered on FLSD Docket 08/26/2019 Page 2 of 2



                     Palm Beach Gardens, FL 33410            Fort Lauderdale, FL 33301
                     Telephone: (561) 622-7788               Telephone: (954) 603-1340
                     Jdloughy@advisorlaw.com                 DDesouza@desouzalaw.com

                         By:/s/ James D’Loughy               By: /s/ Daniel DeSouza, Esq.______
                               James D’Loughy, Esq.                  Daniel DeSouza, Esq.
                                Florida Bar No: 052700               Florida Bar No.: 19291


                                        CERTIFICATE OF SERVICE

           I hereby certify that on August 26, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record. I

  further certify that on August 26, 2019, I served the foregoing document via US Mail to Dektor

  Corporation and Arthur Herring, III, 400 E. Station Avenue, Coopersburg, PA 18036 and via e-

  mail to admin@dektorpse.com.

                                                    /s/ Daniel DeSouza___
                                                    Daniel DeSouza, Esq.




  4841-1795-7485, v. 1




                                                         2
